 1   DLA PIPER LLP (US)
     MARK FOWLER (Bar No. 124235)
 2   mark.fowler@dlapiper.com
     CLAYTON THOMPSON (Bar No. 291331)
 3
     clayton.thompson@dlapiper.com
 4   YAKOV M. ZOLOTOREV (Bar No. 224260)
     jake.zolotorev@dlapiper.com
 5   SUMMER TORREZ (Bar No. 264858)
     summer.torrez@dlapiper.com
 6   JONATHAN HICKS (Bar No. 274634)
     jonathan.hicks@dlapiper.com
 7
     2000 University Avenue
 8   East Palo Alto, CA 94303-2214
     Tel: 650.833.2000
 9
     JACOB D. ANDERSON (Bar No. 265768)
10   jacob.anderson@dlapiper.com
11   DLA PIPER LLP (US)
     401 B Street, Suite 1700
12   San Diego, CA 92101-4297
     Tel: 619.699.2700
13   Fax: 619.699.2701
14   FEINBERG DAY ALBERTI LIM & BELLOLI LLP
15   DAVID ALBERTI (SBN 220625)
     dalberti@feinday.com
16   MARC BELLOLI (SBN 244290)
     mbelloli@feinday.com
17   JEREMIAH ARMSTRONG (SBN 253705)
     jarmstrong@feinday.com
18   1600 El Camino Real, Suite 280
19   Menlo Park, CA 94025
     Tel: 650.618.4360
20
      Attorneys for Defendant
21    Apple Inc.
                                 UNITED STATES DISTRICT COURT
22                              NORTHERN DISTRICT OF CALIFORNIA
23    DSS TECHNOLOGY MANAGEMENT,                CASE NO. 14-cv-05330 HSG
      INC.,
24                                              APPLE INC.’S MOTION FOR ORDER AND
                        Plaintiff,              ORDER PERMITTING WITHDRAWAL
25
                                                AND SUBSTITUTION OF COUNSEL
      v.
26
      APPLE INC.
27
                        Defendant.
28
                                               -1-
                                                    APPLE’S MOTION FOR ORDER AND ORDER
             PERMITTING WITHDRAWAL AND SUBSTITUTION OF COUNSEL - CASE NO. 14-CV-05330 (HSG)

     WEST\284001578.1
 1          Pursuant to Civil L.R. 5-1(c)(2)(E), 7-11 and 11-5, defendant Apple Inc. (“Apple”) hereby
 2   moves the Court for an order permitting the withdrawal of its counsel of record, Margaret
 3   Elizabeth Day, David L. Alberti, Ian N. Feinberg, Jeremiah Aaron Armstrong and Marc
 4   Christopher Belloli of Feinberg Day Alberti Lim & Belloli LLP, and the appearance of substitute
 5   counsel, Mark Fowler, Clayton Thompson, Yakov M. Zolotorev, Summer Torrez, Jacob
 6   Anderson and Jonathan Hicks of DLA Piper LLP (US), on its behalf in this action. Apple
 7   respectfully submits that such substitution of counsel is in the interests of justice, and this motion
 8   is not being made for purposes of delay or any other improper purpose.
 9          Apple, Feinberg Day Alberti Lim & Belloli LLP and DLA Piper LLP (US) consent to
10   such withdrawal and substitution of counsel. Further, on November 8, 2018, counsel for plaintiff
11   DSS Technology Management, Inc., Brian Carpenter of Buether Joe & Carpenter, LLC, was
12   informed of the proposed substitution and confirmed on November 9, that plaintiff does not
13   oppose this motion.
14          Accordingly, Apple respectfully requests that the Court enter an order permitting
15   withdrawal and substitution of counsel for Apple; that all necessary changes be made to the
16   Court’s records and ECF system for this case by removing Margaret Elizabeth Day, David L.
17   Alberti, Ian N. Feinberg, Jeremiah Aaron Armstrong and Marc Christopher Belloli of Feinberg
18   Day Alberti Lim & Belloli LLP as counsel of record and substituting in their place Mark Fowler,
19   Clayton Thompson, Yakov M. Zolotorev, Summer Torrez and Jonathan Hicks of DLA Piper LLP
20   (US); and that all future communications regarding this case be directed to the following:
21          DLA PIPER LLP (US)
22          MARK FOWLER (Bar No. 124235)
            mark.fowler@dlapiper.com
23          CLAYTON THOMPSON (Bar No. 291331)
            clayton.thompson@dlapiper.com
24          YAKOV M. ZOLOTOREV (Bar No. 224260)
            jake.zolotorev@dlapiper.com
25
            SUMMER TORREZ (Bar No. 264858)
26          summer.torrez@dlapiper.com
            JONATHAN HICKS (Bar No. 274634)
27          jonathan.hicks@dlapiper.com
            2000 University Avenue
28
                                                        -2-
                                                    APPLE’S MOTION FOR ORDER AND ORDER
             PERMITTING WITHDRAWAL AND SUBSTITUTION OF COUNSEL - CASE NO. 14-CV-05330 (HSG)

     WEST\284001578.1
 1          East Palo Alto, CA 94303-2214
            Tel: 650.833.2000
 2
            JACOB D. ANDERSON (Bar No. 265768)
 3          jacob.anderson@dlapiper.com
            401 B Street, Suite 1700
 4          San Diego, CA 92101-4297
            Tel: 619.699.2700
 5

 6
                                            Respectfully submitted,
 7

 8    Dated: November 13, 2018                 DLA PIPER LLP (US)
 9
                                               By: /s/ Clayton Thompson
10                                                CLAYTON THOMPSON
11
      Dated: November 13, 2018                 FEINBERG DAY ALBERTI LIM & BELLOLI
12                                             LLP
13
                                               By: /s/ David Alberti
14                                                DAVID ALBERTI
15
                                                     Attorneys for Defendant
16                                                   APPLE INC.
17
      Dated: November 13, 2018                 APPLE INC.
18

19                                             By: /s/ Kim Moore
                                                  KIM MOORE
20

21

22

23

24

25

26

27

28
                                               -3-
                                                    APPLE’S MOTION FOR ORDER AND ORDER
             PERMITTING WITHDRAWAL AND SUBSTITUTION OF COUNSEL - CASE NO. 14-CV-05330 (HSG)

     WEST\284001578.1
 1                                       ECF CERTIFICATION
 2          I, David Alberti, am the ECF user whose ID and password are being used to file this
 3
     document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that Clayton Thompson and
 4
     Kim Moore have given their concurrence in the filing of this document.
 5
            I declare under penalty of perjury under the laws of the United States that the foregoing is
 6

 7   true and correct.

 8

 9    Dated: November 13, 2018                       By:     /s/ David Alberti
                                                            DAVID ALBERTI
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -4-
                                                    APPLE’S MOTION FOR ORDER AND ORDER
             PERMITTING WITHDRAWAL AND SUBSTITUTION OF COUNSEL - CASE NO. 14-CV-05330 (HSG)

     WEST\284001578.1
 1                                              ORDER
 2          Having reviewed and considered defendant Apple Inc.’s Motion for Order Permitting

 3   Withdrawal and Substitution of Counsel, and good cause appearing, the Court hereby orders that

 4   Margaret Elizabeth Day, David L. Alberti, Ian N. Feinberg, Jeremiah Aaron Armstrong and Marc

 5   Christopher Belloli of Feinberg Day Alberti Lim & Belloli LLP be permitted to withdraw as

 6   counsel of record, and Mark Fowler, Clayton Thompson, Yakov M. Zolotorev, Summer Torrez,

 7   Jacob Anderson and Jonathan Hicks of DLA Piper LLP (US) be permitted to appear as substitute

 8   counsel of record for Apple Inc. The Court’s records and ECF system shall be updated to reflect

 9   these changes.

10          IT IS SO ORDERED.

11

12    Dated: November 14, 2018

13                                                     HONORABLE HAYWOOD S. GILLIAM JR.
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -5-
                                                    APPLE’S MOTION FOR ORDER AND ORDER
             PERMITTING WITHDRAWAL AND SUBSTITUTION OF COUNSEL - CASE NO. 14-CV-05330 (HSG)

     WEST\284001578.1
